FoRD, Judge:
The proper basis for dutiable purposes of certain tape recorders exported from Japan covered by the above appeal for a reappraisement is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court:
That the merchandise covered by the above appeal for reappraisement consists of tape recorders exported from Japan subsequent to February 27,1958.
That said tape recorders are not listed in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; and that the said merchandise was entered for consumption subsequent to February 27,1958.
That on or about the date of exportation of the said merchandise, the price at which such or similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal markets of Japan, in. the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value, less the buying commission, as stated on the invoice.
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be submitted for decision upon this stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the involved tape recorders, and that said value is the appraised value, less buying commission as stated on the invoice, packed.
Judgment will be entered accordingly.